WEIS, Circuit Judge,
dissenting.
The ease law on counsel fees offers some proof of validity to the adage that attempts to simplify often lead to increased complexity and efforts to clarify frequently cause only confusion. The determination of reasonable fees is an inexact science at best, and I fear our efforts to make it more precise by refining and qualifying the standards set out in our opinions in Lindy Bros. Builders, Inc. v. American Radiator & Standard Sanitary Corp., 487 F.2d 161 (3d Cir. 1973) (Lindy I), and Lindy Bros. Builders, Inc. v. American Radiator & Standard Sanitary Corp., 540 F.2d 102 (3d Cir. 1976), (in banc) (Lindy II), have not been particularly helpful to district judges. The guidelines we set out in those opinions are route markers that should be followed in groping for that elusive concept “reasonable compensation.” But even though the ultimate result is a specific figure, wearing an air of precision, we must not forget that it is, after all, a product of compromise, estimates, and inevitably, subjective evaluation.
The majority faults the district court for reducing the requested fee by 10% because
*55of an overlap of work with original counsel and because of similar work in a companion case. The trial judge presided over both cases, approved the fee in the companion case, and was familiar with the details of the litigation. I doubt that it is possible for a judge to make an allocation in the circumstance of this case with mathematical exactitude, and an estimate is the best that can be done. As we said in Lindy II, supra, 540 F.2d at 116:
“[W]e do not intend that a district court in setting an attorneys’ fee become enmeshed in a meticulous analysis of every detailed facet of the professional representation. It was not and is not our intention that the inquiry into the adequacy of the fee assume massive proportions, perhaps even dwarfing the case in chief.”
In Prandini v. National Tea Co., 557 F.2d 1015 (3d Cir. 1977) (Prandini I), we remanded for reevaluation of the total fees under the Lindy principles, but agreed that the trial judge was correct in requiring some apportionment to avoid payment for duplicated work. I believe that under the circumstances, we should accept his informed estimate of a 10% reduction as being a reasonable adjustment for overlap.1
Appellants also contend that they should be reimbursed for their time in prosecuting the first appeal (and presumably this one also), as well as be compensated for preparing the fee petition. As the majority points out, in Prandini I, we recognized that this is a statutory fee and not an equitable fund case. But the district court’s concern in Prandini I, which we shared, was that the arrangements between the parties blurred the distinction between the settlement on the merits and counsel fees. The district court characterized the settlement as “a package deal” and stated that in reality there was only one fund for the class and counsel fees. In these circumstances, I do not believe the court erred in applying the Lindy II rule that there should be no award to attorneys for the services performed in securing their own fees. These particular services did not benefit the class, but only the appellants.
It is true, as the majority observes, that amounts not awarded to appellants will not now go to the class. But it was for this very reason the district court disapproved of the settlement agreement in this case and in Prandini I we were in accord. To now treat the case as one involving separate funds for settlement and counsel fees perpetuates the problems explicated in our first opinion. This is no truly adversarial proceeding since in this case, as in Prandini I, the appeal is ex parte. It is not the defendant with which the appellants quarrel but rather the district court. Under the majority’s ruling, the appellants presumably may continue to litigate this matter at the defendant’s expense until the $50,000 fund is exhausted. Beyond that figure, a prorata contribution might have to be made by appellants’ co-counsel through a reduction in the fee already awarded to them.
Considering the posture of this case, I believe the trial judge did not err in application of the Lindy II rule, and I would affirm the judgment of the district court.

. When appellants originally presented the petition for settlement of this case to the district court, they agreed to accept a fee of $24,000. The district court awarded $21,000. It is interesting that on remand the court awarded $26,-797.50, an amount somewhat larger than appellants had originally agreed to accept.